Citation Nr: 1339721	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  09-35 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel






INTRODUCTION

The Veteran had active service from August 1969 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, in pertinent part, granted service connection for PTSD and evaluated it as 50 percent disabling, effective July 24, 2008. 

In April 2011, the Board remanded the appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development and adjudicative action.  After completing the additional development, the AMC continued to deny the claim (as reflected in an August 2011 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.  

After the most recent supplemental statement of the case was issued in August 2011, and specifically in August 2013, additional VA treatment records were added to the Veteran's Virtual VA claims file.  In October 2013, the Veteran, through his representative, submitted an appropriate waiver of agency of original jurisdiction review of such additional evidence under 38 C.F.R. § 20.1304 (2013).  Therefore, the Board may properly consider such newly received evidence.  

The Board has reviewed the Veteran's claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.  


FINDING OF FACT

The Veteran's PTSD is primarily manifested primarily by symptoms of depression, anxiety, irritability, intrusive thoughts, social isolation, avoidance, Global Assessment of Functioning (GAF) scores between 44 and 69, and difficulty in establishing and maintaining effective work and social relationships, rather than an inability to do so.  These symptoms demonstrate no more than occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  In any event, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  

VA has also satisfied its duty to assist the Veteran in the development of his increased rating claim.  In-service and pertinent post-service treatment reports are of record.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claims, including personal statements, and representative argument.  He has not indicated that any additional pertinent evidence exists, and there is no indication that any such evidence exists.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations in December 2008 and June 2011.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, collectively, the reports of these two VA examinations are thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected PTSD under the applicable rating criteria.  

The Board has also found substantial compliance with its April 2011 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  A VA examination to address the severity of his PTSD was obtained in June 2011.  Outstanding VA treatment records were also obtained and associated with the claims file.  

VA has satisfied its duty to assist the Veteran in apprising him of the evidence needed, and in obtaining evidence, to support his claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

In the current appeal, the Veteran contends that his service-connected PTSD is more disabling than is reflected in the current 50 percent rating.  While he denied experiencing any suicidal or homicidal thoughts during his 2008 psychiatric examination, he noted that he does in fact experience these feelings when he is depressed.  He also noticed changes in his short and long-term memory which have affected his work.  See Notice of Disagreement dated April 27, 2009.  

He later explained that his PTSD symptoms have affected his social relationships, including his relationships with his family members, and were slowly making his work suffer as well.  See VA Form 21-4138, Statement in Support of Claim, dated May 18, 2009.  He also described how his irritability and mood swings can cause homicidal thoughts, and how stressful circumstances provoke moods such as anxiety, panic attacks and depression. He further conveyed his intent to undergo an evaluation for psychotropic medication in November 2009, and expressed hope that this medication would help with his violent tendencies.  See VA Form 9, Appeal to Board of Veterans' Appeals, dated September 21, 2009.  

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation [38 C.F.R. §§ 4.2, 4.41], the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411 (2013).

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Evidence relevant to the severity of the Veteran's service-connected PTSD includes, in addition to his assertions of increased psychiatric symptomatology, VA clinical records, and VA examination reports. 

At the December 2008 VA examination, the Veteran complained of problems managing his anger, and described a recent increase in his mood swings, noting that he had more downtime now than during previous years.  He was particularly concerned about his anger outbursts, which were typically verbal or on occasion kicking an object, but never a person.  He explained that his symptoms include re-experiencing his combat trauma, hyperarousability, avoidant behavior and a numbing sensation regarding the trauma.  The Veteran described his intrusive recollections as frequent and explained that his mind typically wanders to memories of Vietnam, which play over and over in his head and fail to subside as he is unable to stop these thoughts or think of anything else.  

The Veteran's employment history included working for a steel company, a coal company, and currently as a truck driver.  His current occupational functioning was considered mildly impaired as he has worked jobs which have allowed him to work independently and autonomously.  Although he admitted losing his temper at work, he reports that this has never been a problem for him.  His current relationships and family life consist of his second marriage of five years in which he feels very supported by his spouse.  He has two children from a first marriage that ended in divorce after 23 years.  He attributed the demise of this marriage to his temper outbursts and mood swings.  He generally avoids the company of others remaining completely isolated most of the time.  

During the mental evaluation, the examiner noted the Veteran's avoidant behavior and numbness were demonstrated by his avoidance of thoughts, activities and situations which serve as reminders of his experiences in Vietnam, as well as a lack of interest in activities he once enjoyed, a sense of a foreshortened future, a severe sense of estrangement from others and a severely restricted affect.  His symptoms of hyperarousability included severe sleep impairment, irritability, difficulty concentrating, hypervigilance and a moderate exaggerated startle response to loud and unexpected noise.  The Veteran denied any current suicidal or homicidal thoughts or symptoms of panic attacks, but did note having chronic impaired impulse control which results in losing his temper.  However he denied having a history of violence against self or others.  The examiner observed no signs of psychosis during the examination and further noted that the Veteran did not display any paranoid ideation or ritualistic behavior.  

After interviewing the Veteran and conducting a psychiatric evaluation, the examiner diagnosed PTSD and opined that the Veteran's psychosocial functioning was moderately impaired and that his symptoms appeared to be directly related to military duty trauma.  A GAF score of 44 was assigned.  According to the examiner, the Veteran re-experienced his combat trauma through "moderate to severe intrusive recollections, moderate exposure distress and moderate physiological reactivity."  

Subsequent VA outpatient records show the Veteran was seen to discuss the results of his psychological testing which were consistent with a severe level of depression.  Although the Veteran acknowledged feeling depressed, he denied having current suicidal ideation.  The GAF score was 50.  See VA outpatient treatment record dated August 3, 2009.  The Veteran seen for follow-up medication consult in December 2009.  At that time he continued to endorse anger outbursts followed by depression.  He also noted startle reflexes, anhedonia, and some family discord, but "realize[d] now what was causing this."  He was still working full time.  During a March 2010, follow-up visit the Veteran reported "a little difference" with medication.  His energy was stable with the ability to focus.  He denied any suicidal or homicidal ideation, intent or plan.  He denied auditory or visual hallucinations, thought broadcasting/insertion, ideas of reference, or paranoia.  

In June 2010 noted PTSD symptomatology included flashbacks, hyerpvigilance, irritability, and mood swings, but no violence towards self or others.  The Veteran endorsed only mild depression, but no hopeless or helpless feelings.  He denied any suicidal or homicidal ideation, intent or plan.  In September 2010 the Veteran noted that in terms of his PTSD symptoms things were relatively stable.  He continued to endorse flashbacks, hyerpvigilance, irritability, and mood swings, but no violence towards self or others.  He denied any suicidal or homicidal ideation, intent or plan.  

By April 2011 the Veteran noted some improvement on medication.  Noted symptoms included irritability, anger, nightmares, and flashbacks, but these were described as occasional and stable.  He denied anhedonia, hopelessness, or suicidal/homicidal ideation.  He was alert, oriented, cooperative, and exhibited good eye contact.  His grooming and hygiene were adequate.  There was no psychomotor agitation or slowing noted.  His speech and mannerisms were both normal.  His mood was described as good and his affect was appropriate and congruent with mood.  Thought processing was linear and logical, goal-directed.  He denied any auditory or visual hallucinations and there were no examples of any obvious delusional thoughts or systems.  His memory, attention, concentration, judgment, and insight were grossly intact.  A GAF score of 60 was assigned.  

At a June 2011 VA examination to assess the current state of his service-connected PTSD, the Veteran reported that he continued to experience recurrent and intrusive thoughts, avoidance, feelings of detachment/estrangement from others, irritability, and anger.  He noted that his symptoms became more severe when his son-in-law was deployed.  He indicated that although he did not report that his symptoms had increased, he felt that they were more severe than the 50 percent rating he was awarded.  However, he also noted his symptoms had improved on medication.

The Veteran reported little change in his personal history since his last examination.  He remained married to his current wife and reported good relationships with his two children.  The Veteran continued in his employment as a truck driver, a position he had had for the last 10-20 years.  He reported that he had many acquaintances and belonged to the VFW.  His leisure pursuits included watching television and gardening.  He had no history of suicide attempts, violence, or assaultiveness.  

On examination, the Veteran was clean, neatly groomed, and appropriately dressed.  His psychomotor activity, speech, and thought processes were unremarkable.  His affect was normal and his mood good.  His attention and orientation were both intact.  There was no suicidal or homicidal ideation.  He had slight impairment of recent and immediate memory.  A GAF score of 69 was assigned.  The examiner noted the Veteran appeared to have moderate symptoms that were stable as he had become accustomed to dealing with them.  The examiner concluded that the Veteran's PTSD was most closely manifested y a symptoms that cause an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning (routine behavior, self-care, and normal conversation).  

The remaining records dated from July 2011 to August 2013 the Veteran reported that, his mood and PTSD symptoms were stable, but he remained easily irritated and continued to have issues with anger.  Although he continued to have nightmares, they were manageable, and he was able to sleep and eat adequately.  It was noted that the Veteran had a supportive wife and was doing reasonably well.  He noted better control of his anger problem.  See VA outpatient treatment records dated July 19, 2011, November 22, 2011, March 27, 2012, and September 27, 2012.  The most recent record shows that the Veteran reported that he was "more mellowed" and less irritable since his retirement, about a year ago and had been reading more lately.  See VA outpatient treatment records dated March 21, 2013.  GAF scores during this timeframe range from 50 to 55.  

Applying the Veteran's psychiatric symptomatology to the rating criteria noted above, it is apparent that his PTSD does not more nearly approximate the criteria for a 70 percent or higher rating.  Although he contends that the severity of his condition is beyond what the 50 percent evaluation contemplates, according to the most recent VA examiner, the Veteran's pattern of symptomatology and manifestations are productive of no more than an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks.  This is so, in spite of the Veteran's subjectively reported complaints and descriptions of his PTSD, which appear to be somewhat worse than the objective clinical manifestations indicate.

Rather, the relevant clinical findings largely show periods when the Veteran was doing worse and at other times doing better, but in general show that his symptoms have been under control to a large degree over the years.  The evidence does not show significant disturbance of affect or mood, speech suggestive of disorders of thought or perception, difficulty understanding commands, or impairment of memory, judgment, or abstract thinking.  He has required no regular outpatient psychiatric treatment or hospitalizations.  Moreover, even by the Veteran's own admission, his symptoms have been less disabling through the use of prescription medication.  

In this case, the clinical findings of record describe experiences, thoughts, and emotions due to PTSD that have a noticeable impact on the Veteran's interpersonal relationships, especially those within his immediate family.  While the Veteran's tendency towards isolation makes social interactions complicated, he does have the ability to establish and maintain effective relationships as shown by his marriage to his wife, who is supportive, and his good relationships with his children.  There is also no evidence that, prior to his retirement, the Veteran had significant decreases in work efficiency.  The Board finds it probative that despite his PTSD symptoms, the Veteran was able to maintain his work relationships sufficiently to remain relatively stable in his employment, most recently as a truck driver for 10-20 years.  The Veteran has also reported meaningful leisure pursuits including reading and gardening.  

Although the Veteran did indicate violent tendencies and homicidal thoughts, he has never engaged in assaultive behavior.  In other words, his irritability and anger problems suggest some difficulty in establishing and maintain effective work and social relationships, but it is not productive of the complete inability to do so and thus is not otherwise indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, as is required for the next higher evaluation of 70 percent.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 2012-7114, (Fed. Cir. Apr. 8, 2013) (holding that a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).  

Other symptoms of the type required for a higher 70 evaluation are neither complained of nor observed by medical health care providers, including obsessional rituals, illogical, obscure, or irrelevant speech, or impaired impulse control.  The Veteran has not been shown to have symptoms equivalent in nature or severity to the criteria required for a higher rating.  There is also no evidence of psychotic symptoms or cognitive deficits.  In general, the Veteran was adequately groomed and able to take care of himself physically.  The evidence also does not show spatial disorientation - the substantial weight of the evidence shows that he was alert and oriented in all spheres.  Despite the Veteran's reports of suicidal thoughts he had no active plan and repeatedly denied suicidal ideation during VA examinations and outpatient evaluations.  

Accordingly, the Board finds that the Veteran's impairment due to PTSD is more consistent with a 50 percent rating and that the level of disability contemplated in DC 9411 to support the assignment of a 70 percent or rating or higher is absent.  

In reaching this determination, the Board notes that various medical personnel, who have examined the Veteran on an outpatient basis for treatment purposes or have evaluated him to assess the nature, extent and severity of his service-connected PTSD, have estimated GAF scores between 44 and 69.  Such denote mild to serious symptoms (e.g., depressed mood, mild insomnia, suicidal ideation, severe obsessional rituals, frequent shoplifting) to mild to serious impairment in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household, no friends, unable to keep a job) symptoms social and occupational functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Board also acknowledges that the Veteran's GAF score, during VA examination in 2008, was assessed as 44, which represents serious symptoms or any serious impairment in social, occupational, or school functioning.  While such a GAF score arguably suggests a greater level of impairment than is contemplated by a 50 percent rating, as noted previously the Veteran has manifested none of the symptoms typically considered indicative of that level of impairment, including for example severe obsessional rituals or an inability to keep a job.  In addition, a subsequent scores of 50 and above, indicative of more moderate symptoms, have been recorded since then.  Simply stated, when considered in light of the actual symptoms shown, this GAF score does not provide a basis, alone, for assignment of a 70 percent rating or higher for the Veteran's PTSD. 

Consideration has been given to the Veteran's personal assertions that his PTSD is worse than the initially assigned 50 percent rating.  The Board acknowledges that he is competent to report symptoms of his psychiatric disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to identify a specific level of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of his service-connected psychiatric disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore are accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign a higher disability rating for his service-connected PTSD.  The level of disability shown is encompassed by the 50 percent rating assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher evaluation is not warranted for this disability for any portion of the time period under consideration.  See Fenderson, supra. 

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1), which provide that an extraschedular rating is in order when there exists such an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards.  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case there is no indication that the schedular criteria are inadequate to evaluate the Veteran's PTSD.  The evidence does not establish that PTSD causes marked interference with employment (i.e., beyond that contemplated in the assigned evaluation).  Moreover, it does not establish that the Veteran's PTSD necessitates frequent periods of hospitalization.  In light of the foregoing, the Veteran's claim does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Therefore, the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2013).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Court has held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However, Rice is inapplicable here because the evidence of record does not demonstrate that the Veteran has been rendered unemployable due solely to his service-connected PTSD, nor has he so contended.  Thus, at this point, there is no cogent evidence of unemployability due solely to this service-connected disability, and the issue of entitlement to a TDIU need not be addressed. 
ORDER

An initial disability rating for PTSD in excess of 50 percent is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


